DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the PUBCHEM SUBSTANCE RECORD SID 24880083, Sodium thiosulfate. . . (provided as non-patent literature document citation number 15 in the Applicants’ IDS filed on 11-25-2020).
	This PUBCHEM reference discloses what appears to be anhydrous sodium thiosulfate (please see the document in its entirety).  Hence, the Applicants’ independent claim 23 is rejected over the teachings provided in this PUBCHEM reference.


Allowable Subject Matter
The Applicants’ independent claim 30 has been allowed over this PUBCHEM reference because this PUBCHEM reference does not teach that their sodium thiosulfate composition is part of a pharmaceutical composition.
The Applicants’ independent claim 31 and also the dependent claims 32 and 33 as well as the Applicants’ independent claim 34 have been allowed over this PUBCHEM reference because this PUBCHEM reference does not teach or suggest that their sodium thiosulfate composition is a part of a pharmaceutical composition.
	Please note that the general state of this pharmaceutical art fairly suggests that sodium thiosulfate pentahydrate should be used in a pharmaceutical composition (please note col. 1 lns. 10-18 in U. S. Pat. 8,496,973 B2, for example).  However, the prior art does not teach or suggest the Applicants’ claimed use of anhydrous sodium thiosulfate as a component for a pharmaceutical composition (as embraced in the scope of at least the Applicants’ independent claims 30, 31 and 34).  

References Made of Record
The search of the U. S. examiner did not produce any references that are any more relevant than those references provided in the Applicants’ IDS filed on 11-25-2020.  Hence, no PTO form 892 is being provided w/ this office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736